Citation Nr: 1535921	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wilmington, Delaware.  

In February 2011 and March 2012, the Board remanded this matter for further development, to include obtaining an opinion as to the etiology of the Veteran's hypertension and its relationship, if any, to his service-connected DM.  The requested development has been accomplished and complies with the Board's directives and the matter is now ready for appellate review.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's hypertension did not have its onset in service, is not related to service, including herbicide exposure, did not manifest to a compensable degree within one year of service separation, and is not etiologically related to any service-connected disability, to include DM.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide. 

The Board finds that the VCAA notice requirements have been satisfied by correspondence dated in May 2011.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The letter also informed the Veteran of the disability rating and effective date elements of the claim.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) resulting from notice being given following the initial rating, such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

The Veteran, in accordance with the February 2011 and March 2012 Board remands, was afforded a VA examination, which included an opinion, in July 2011, An additional opinion was obtained in March 2012, as required by the March 2012 Board remand.  The opinions addressed the etiology of any current hypertension.  The Board finds that the VA examination reports of record are adequate because they were prepared medical professionals, were based on a thorough examination of the record, to include a VA examination in July 2011, documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the claims for service connection.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and by being allowed to appear for a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Hypertension

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected DM.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Hypertension is not among the diseases listed under 38 C.F.R. § 3.309(3) for which a presumption of service connection based on exposure to herbicides in service is warranted.

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54 . 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's service treatment records do not show complaints, findings or diagnoses of high blood pressure or hypertension in service.  At the time of his December 1969 service separation examination, the Veteran's blood pressure was noted to be 120/70. 

There are also no findings of hypertension in the years in close proximity to the Veteran's period of service.  Treatment records associated with the record reveal that the Veteran was diagnosed with hypertension in 1998.  

In conjunction with the February 2011 Board remand, the Veteran was afforded a VA examination in July 2011.  The examiner indicated that the claims folder was available and had been reviewed.  Following examination, the examiner opined that it was not at least as likely as not that the Veteran's hypertension was related to his service-connected DM.  The examiner indicated that the Veteran was diagnosed with hypertension at the time of the diagnosis of DM.  

In March 2012, the Board remanded the claim for further development, finding that the July 2011 examination report was inadequate as it did not indicate whether the Veteran's hypertension was aggravated by his DM.

The requested opinion was obtain in March 2012.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran had been diagnosed with hypertension in 1998.  The examiner opined that the Veteran's hypertension was not related to his service-connected DM.  He stated that renal function was normal in 2012 and that since there was no evidence of renal dysfunction, there was no support for the claim that the Veteran's hypertension was related to his DM.  The examiner further indicated that the Veteran's hypertension had not been caused or permanently worsened beyond its natural progression by the service-connected DM.  As rationale for his opinion, the examiner indicated that real function was normal and that the hypertension was essential in type.

At the time of a Janaury 2014 VA diabetes examination, hypertension was not listed as a complication of DM.  

As to any claim that hypertension arose out of exposure to herbicides in service, hypertension is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for hypertension cannot be provided on the basis of the Veteran's exposure to AO.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the present case, the Veteran has not claimed that his current hypertension is related to his exposure to Agent Orange.  

As noted above, service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service and the Veteran's blood pressure was noted to be 120/70 at separation.  

Hypertension did not manifest to a compensable degree within one year of service separation.  The Veteran was not diagnosed with hypertension until many years after service separation, in 1998. 

Hypertension was not chronic in service, was not continuous since the Veteran's separation from service, and the evidence of record does not otherwise establish a nexus between currently diagnosed hypertension and the Veteran's period of service.  As the Board has already noted, hypertension was not shown in service or at the time of the Veteran's separation from service. The record contains post-service VA and private treatment which do not indicate a diagnosis of hypertension until 1998, 28 years after the Veteran's separation from service.  Hypertension did not manifest to a compensable degree within one year of service separation.  The evidence of record, lay and medical, does not otherwise establish a nexus between currently diagnosed hypertension and service.  For these reasons, the Board finds that service connection is not warranted for hypertension on a direct basis or presumptive basis. 

The Veteran has claimed that hypertension is secondary to service-connected diabetes mellitus, type II.  As noted above, the Veteran was afforded VA examinations in July 2011 and March 2012 to address the relationship between hypertension and DM.  The claims file was reviewed by both examiners and a physical examination was conducted by the July 2011 VA examiner.  The Board finds that the July 2011 and March 2012 VA opinions are probative in this case, and show that hypertension is not proximately due to nor permanently aggravated by service-connected diabetes mellitus.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The July 2011 VA opinion was based on examination and interview of the Veteran, to include a review of the record, while the March 2012 VA opinion was based upon an entire review of the record.  The examiners included reasons and bases for the opinions rendered, and the opinions were based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the two VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not secondary to service-connected DM. 

The Board has also considered the Veteran's statements asserting a causal relationship between his currently diagnosed hypertension and service-connected DM.  While the Board notes that he is competent to report symptoms as they come to him through his senses, a lay person cannot provide competent evidence on whether currently diagnosed hypertension is caused by or due to a service-connected  disability. See Davidson, 581 F.3d at 1316.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the claimed hypertension is due to service or to a service-connected disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not proximately due to or aggravated by service-connected DM.  A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


